UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
NAOMI RUTH STURGILL,
Blaieiiiny ) Civil Action No.: 1:18-cv-0607
v )
‘ ) Judge Black
)
ANDREW SAUL,
Commissioner of the Social Security Maginete Judge Bowom
Administration, )

Defendant.
ORDER

This cause coming before the Court on the motion and stipulation of the parties, due
notice having been given, and the Court being fully advised:

The Court grants the parties’ Joint Motion for an Award of Attorney’s Fees Pursuant to
the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, and the Commissioner shall pay
Plaintiff $2,337.00 in attorney fees and expenses, and $400 in costs, for a total amount of
$2,737.00 (two thousand seven hundred thirty-seven dollars). The award of attorney fees,
expenses, and costs will fully satisfy and settle any and all of Plaintiff's claims under 28 U.S.C. §
2412 that may be payable in this case. Prior to Plaintiff filing an EAJA petition, the parties
jointly reached a resolution to settle EAJA fees in this case. The parties’ Stipulation represents a
compromise on disputed positions and is not intended to set precedent for, or a representation of,
any specific hourly rate or total number of hours.

Any fees paid belong to Plaintiff and can be offset to satisfy any pre-existing debt that
Plaintiff owes the United States, pursuant to the decision in Astrue v. Ratliff, 560 U.S. 586, 130
S.Ct. 2521 (2010). After the Court enters this award, if counsel for the parties can verify that

Plaintiff owes no pre-existing debt subject to offset, the Defendant agrees to direct that the award
be made payable to Plaintiff's attorney pursuant to an EAJA assignment duly signed by Plaintiff.

Date: ES 71 4 Entered: frm a Cork.

Vortz\
